DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 14 is objected to because of the following informalities:  in the second limitation, there is an unnecessary “is” in the claim language “wherein the fourth frame is complies with a format …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 11-12, 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, claimed terms “an IEEE 802.11 packet format” and “an IEEE 802.3 packet format” are indefinite for failing to distinguish between which versions of the claimed standards are being relied upon. Par 23 of the Specification discloses that a message uses an “IEEE 802.11 standard frame header” but fails to clarify which function of the 802.11 standard is being used. References to IEEE 802.3 standards are likewise absent of a specific version being used. For this reason, the metes and bounds of the claims as they related to the use of IEEE 802.11 and 802.3 standards are unclear. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 7-10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20160135041 A1), hereafter L1, in view of Bittles (US 20170208002 A1), hereafter B1.
Regarding Claim 1, L1 discloses the below limitation:	associating with a wireless client device, the wireless client device identified via a first device address (L1 Fig 10 block 1015 Security Association between STA 115 and AP 105);	establishing, based on the associating, a first secure communication channel with the wireless client device (Par 8 STA may communicate with AP during authentication/association via a secure channel);	receiving, over the first secure communication channel, a first mapping of the first device address to a stable device address (Fig 10 block 1030/1045 mapping OTA MAC address to a persistent MAC address; Par 76 MAC mapping component 510 may receive the indication of an OTA MAC address and a persistent MAC address from STA over a secure channel);	performing first data communication with the wireless client device based on the first mapping (Fig 10 block 1035 forwarding data to a destination with persistent MAC address);	second associating with the wireless client device, the wireless client device identified via a second device address (Par 17 describes a 4-way handshake procedure for a security association with a first and second MAC address);	establishing a second secure communication channel with the wireless client device (Par 17 establish a secure channel via a security association process);	receiving, over the second secure communication channel, a second mapping of the second device address to the stable device address (Par 76 MAC mapping component 510 may receive the indication of an OTA MAC address and a persistent MAC address from STA over a secure channel); and	performing second data communication with the wireless client device based on the second mapping (Par 17 transmission of the information indicative of the first MAC and the second MAC address may be made in a message 2 of the security association process).
L1 does not disclose the below limitation:	associating with a wireless client device,
In the same field of endeavor of routing messages according to a static address mapping, B1 does disclose the below limitation:	associating with a wireless client device (B1 Par 14 wherein mapping of addresses associated with client device 1 is discussed),	receiving, over the first secure communication channel, a first mapping of the first device address to a stable device address (Par 14 first network address of the client device 1 is associated with a third, static, network address in a NAT table that contains dynamic addresses mapped to static addresses);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include performing the steps between the network and a wireless client device as taught by B1. The teaching of L1 is directed to communication between a base station and a relay device, and does not explicitly disclose that the steps are performed to communicate with a wireless client device. However, a person of ordinary skill in the art would understand that the steps disclose in L1 could be used to facilitate communication with a wireless device as taught by B1. Examiner further notes that Claim 1 does not say where the steps are being performed, and so they could be performed at a base station or a relay as taught by L1  The suggestion/motivation to do so would have been to map devices with a static address to ensure that they can be tracked across the network even if their OTA address changes. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 2, L1 and B1 disclose the limitations of Claim 1.
L1 further discloses the below limitation:	receiving from the wireless client device an action request frame that indicates the first mapping (L1 Par 58 MAC address component 305 may communicate information indicative of the OTA MAC address and the persistent MAC address to the AP 105 via a secure channel),	wherein the action request frame is decoded to identify a request for tunneling of a first frame identifying the wireless client device via the stable device address within a second frame identifying the wireless client device via the first device address (Par 48 STA may communicate directly (i.e. via tunneling), for example by establishing a Wi-Fi TDLS link).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include indicating a mapping between an OTA address and a persistent address as well as support tunneling for direct connections as taught by L1.  The suggestion/motivation to do so would have been to use static addresses to support direct communication via tunneling to increase efficiency in communication. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, L1 and B1 disclose the limitations of Claim 2.
L1 further discloses the below limitation:	receiving a first frame identifying the wireless client device via the stable device address (L1 Par 62 data frames may include a MAC frame having the persistent MAC address as the source address of the apparatus);	encapsulating the first frame within a second frame, the second frame identifying the wireless client device via the first device address (Par 62 persistent MAC address may be encapsulated with a MAC frame header having the OTA MAC address as a source address); and	transmitting the second frame to the wireless client device (Par 62 data frames may be transmitted to the access point including the encapsulated MAC frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include encapsulating a persistent address with an OTA address and then transmitting the encapsulated addresses as taught by L1.  The suggestion/motivation to do so would have been to communicate the persistent address for the sake of identification while also including the OTA address to aid in routing. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, L1 and B1 disclose the limitations of Claim 3.
L1 further discloses the below limitation:	receiving, from the wireless client device, a third frame identifying the wireless client device via the first device address (L1 Par 62 data frames may include a MAC frame having the persistent MAC address as the source address of the apparatus);	decoding the third frame to identify a fourth frame, the fourth frame identifying the wireless client device via the stable device address (Par 62 persistent MAC address may be encapsulated with a MAC frame header having the OTA MAC address as a source address); and	forwarding the fourth frame over a data network (Par 62 data frames may be transmitted to the access point including the encapsulated MAC frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include encapsulating a persistent address with an OTA address and then transmitting the encapsulated addresses as taught by L1.  Examiner notes that while L1 doesn’t explicitly disclose a third and fourth frame, it talks about a plurality of frames and a person of ordinary skill in the art would understand that the disclosure could apply to a third and fourth frame. The treatment of the third and fourth frame is functionally identical to the treatment of the first and second frame, and as such L1 could perform the steps with the disclosed information. The suggestion/motivation to do so would have been to communicate the persistent address for the sake of identification while also including the OTA address to aid in routing. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, L1 discloses the below limitation:	a network interface configured to enable network communications; one or more processors; and one or more memories (L1 Fig 4 transceiver 435 and antennas 440, processor 405 and memory 415) storing instructions that when executed configure the one or more processors to perform operations comprising:	associating with a wireless client device, the wireless client device identified via a first device address (Fig 10 block 1015 Security Association between STA 115 and AP 105);	establishing, based on the associating, a first secure communication channel with the wireless client device (Par 8 STA may communicate with AP during authentication/association via a secure channel; Par 17 establish a secure channel via a security association process);	receiving, over the first secure communication channel, a first mapping of the first device address to a stable device address (Fig 10 block 1030/1045 mapping OTA MAC address to a persistent MAC address; Par 76 MAC mapping component 510 may receive the indication of an OTA MAC address and a persistent MAC address from STA over a secure channel);	performing first data communication with the wireless client device based on the first mapping (Fig 10 block 1035 forwarding data to a destination with persistent MAC address);	second associating with the wireless client device, the wireless client device identified via a second device address (Par 17 describes a 4-way handshake procedure for a security association with a first and second MAC address);	establishing a second secure communication channel with the wireless client device (Par 17 establish a secure channel via a security association process);	receiving, over the second secure communication channel, a second mapping of the second device address to the stable device address (Par 76 MAC mapping component 510 may receive the indication of an OTA MAC address and a persistent MAC address from STA over a secure channel); and	performing second data communication with the wireless client device based on the second mapping (Par 17 transmission of the information indicative of the first MAC and the second MAC address may be made in a message 2 of the security association process).
L1 does not disclose the below limitation:	associating with a wireless client device,
In the same field of endeavor of routing messages according to a static address mapping, B1 does disclose the below limitation:	associating with a wireless client device (B1 Par 14 wherein mapping of addresses associated with client device 1 is discussed),	receiving, over the first secure communication channel, a first mapping of the first device address to a stable device address (Par 14 first network address of the client device 1 is associated with a third, static, network address in a NAT table that contains dynamic addresses mapped to static addresses);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include performing the steps between the network and a wireless client device as taught by B1. The teaching of L1 is directed to communication between a base station and a relay device, and does not explicitly disclose that the steps are performed to communicate with a wireless client device. However, a person of ordinary skill in the art would understand that the steps disclose in L1 could be used to facilitate communication with a wireless device as taught by B1. Examiner further notes that Claim 1 does not say where the steps are being performed, and so they could be performed at a base station or a relay as taught by L1  The suggestion/motivation to do so would have been to map devices with a static address to ensure that they can be tracked across the network even if their OTA address changes. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, L1 and B1 disclose the limitations of Claim 7.
L1 further discloses the below limitation:	the operations further comprising receiving from the wireless client device an action request frame that indicates the first mapping (L1 Par 58 MAC address component 305 may communicate information indicative of the OTA MAC address and the persistent MAC address to the AP 105 via a secure channel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include receiving a first mapping of OTA address to persistent address as taught by L1.  The suggestion/motivation to do so would have been to communicate the mapping so that it can be used for the purpose of identification and routing. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, L1 and B1 disclose the limitations of Claim 8.
L1 further discloses the below limitation:	wherein the action request frame is decoded to identify a request for tunneling of a first frame identifying the wireless client device via the stable device address within a second frame identifying the wireless client device via the first device address (L1 Par 48 STA may communicate directly (i.e. via tunneling), for example by establishing a Wi-Fi TDLS link).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include supporting tunneling for direct connections as taught by L1.  The suggestion/motivation to do so would have been to use static addresses to support direct communication via tunneling to increase efficiency in communication. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, L1 and B1 disclose the limitations of Claim 9.
L1 further discloses the below limitation:	receiving a first frame identifying the wireless client device via the stable device address (L1 Par 62 data frames may include a MAC frame having the persistent MAC address as the source address of the apparatus);	encapsulating the first frame within a second frame, the second frame identifying the wireless client device via the first device address (Par 62 persistent MAC address may be encapsulated with a MAC frame header having the OTA MAC address as a source address); and	transmitting the second frame to the wireless client device (Par 62 data frames may be transmitted to the access point including the encapsulated MAC frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include encapsulating a persistent address with an OTA address and then transmitting the encapsulated addresses as taught by L1.  The suggestion/motivation to do so would have been to communicate the persistent address for the sake of identification while also including the OTA address to aid in routing. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, L1 and B1 disclose the limitations of Claim 10.
L1 further discloses the below limitation:	receiving, from the wireless client device, a third frame identifying the wireless client device via the first device address (L1 Par 62 data frames may include a MAC frame having the persistent MAC address as the source address of the apparatus);	decoding the third frame to identify a fourth frame, the fourth frame identifying the wireless client device via the stable device address (Par 62 persistent MAC address may be encapsulated with a MAC frame header having the OTA MAC address as a source address); and	forwarding the fourth frame over a data network (Par 62 data frames may be transmitted to the access point including the encapsulated MAC frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include encapsulating a persistent address with an OTA address and then transmitting the encapsulated addresses as taught by L1.  Examiner notes that while L1 doesn’t explicitly disclose a third and fourth frame, it talks about a plurality of frames and a person of ordinary skill in the art would understand that the disclosure could apply to a third and fourth frame. The treatment of the third and fourth frame is functionally identical to the treatment of the first and second frame, and as such L1 could perform the steps with the disclosed information. The suggestion/motivation to do so would have been to communicate the persistent address for the sake of identification while also including the OTA address to aid in routing. Therefore, it would have been obvious to combine L1 and B1 to obtain the invention, as specified in the instant claim.


Claim(s) 4, 6, 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of B1 and further in view of Glassco (US 20160261602 A1), hereafter G1.
Regarding Claim 4, L1 and B1 disclose the limitations of Claim 3.
L1 further discloses the below limitation:	wherein the second frame is generated in a format that is in accordance with a IEEE 802.11 standard (L1 Par 48 STA may communicate according to IEEE 802.11 standard).
L1 and B1 do not disclose the below limitation:	wherein the first frame is in a format that is in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.3 standard,
In the same field of endeavor of managing connections in a network, G1 does disclose the below limitation:	wherein the first frame is in a format that is in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.3 standard (G1 Par 34 disclose receiving frames using an IEEE 802.3 format, and converting them into frames of an 802.11 format), 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using IEEE 802.3 and 802.11 standards to facilitate communication in the network as taught by G1. The suggestion/motivation to do so would have been to use standard forms of communication so that the instant invention is able to work in common networks. Therefore, it would have been obvious to combine L1, B1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 6, L1 and B1 disclose the limitations of Claim 5.
L1 further discloses the below limitation:	wherein the third frame is decoded in conformance with a format of an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (L1 Par 48 STA may communicate according to IEEE 802.11 standard), and
L1 and B1 do not disclose the below limitation:	wherein the fourth frame complies with a format defined by the IEEE 802.3 standard.
In the same field of endeavor of managing connections in a network, G1 does disclose the below limitation:	wherein the fourth frame complies with a format defined by the IEEE 802.3 standard (G1 Par 34 disclose receiving frames of an 802.11 format, and converting them into frames using an IEEE 802.3 format).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned method to include using IEEE 802.3 and 802.11 standards to facilitate communication in the network as taught by G1. The suggestion/motivation to do so would have been to use standard forms of communication so that the instant invention is able to work in common networks. Therefore, it would have been obvious to combine L1, B1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, L1 and B1 disclose the limitations of Claim 10.
L1 and B1 do not disclose the below limitation:	wherein the first frame is in a format that is in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.3 standard.
In the same field of endeavor of managing connections in a network, G1 does disclose the below limitation:	wherein the first frame is in a format that is in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.3 standard (G1 Par 34 disclose receiving frames using an IEEE 802.3 format, and converting them into frames of an 802.11 format).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using IEEE 802.3 standards to facilitate communication in the network as taught by G1. The suggestion/motivation to do so would have been to use standard forms of communication so that the instant invention is able to work in common networks. Therefore, it would have been obvious to combine L1, B1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, L1 and B1 disclose the limitations of Claim 10.
L1 further discloses the below limitation:	wherein the second frame is generated in a format that is in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (L1 Par 48 STA may communicate according to IEEE 802.11 standard).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using IEEE 802.11 standards to facilitate communication in the network as taught by G1. The suggestion/motivation to do so would have been to use standard forms of communication so that the instant invention is able to work in common networks. Therefore, it would have been obvious to combine L1, B1 and G1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, L1 and B1 disclose the limitations of Claim 13.
L1 further discloses the below limitation:	wherein the third frame is decoded in conformance with a format of an Institute of Electrical and Electronics Engineers (IEEE) 802.11 standard (L1 Par 48 STA may communicate according to IEEE 802.11 standard), and
L1 and B1 do not disclose the below limitation:	wherein the fourth frame is complies with a format defined by the IEEE 802.3 standard.
In the same field of endeavor of managing connections in a network, G1 does disclose the below limitation:	wherein the fourth frame is complies with a format defined by the IEEE 802.3 standard (G1 Par 34 disclose receiving frames using an IEEE 802.3 format, and converting them into frames of an 802.11 format).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned apparatus to include using IEEE 802.3 and 802.11 standards to facilitate communication in the network as taught by G1. The suggestion/motivation to do so would have been to use standard forms of communication so that the instant invention is able to work in common networks. Therefore, it would have been obvious to combine L1, B1 and G1 to obtain the invention, as specified in the instant claim.


Claim(s) 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of Cherian (US 20140064184 A1), hereafter C1.
Regarding Claim 15, L1 discloses the below limitation:	A non-transitory computer readable storage medium comprising instructions that when executed configure one or more processors (L1 Fig 4  processor 405 and memory 415) to perform operations comprising:	receiving, from a wireless client device, an association request to associate to a wireless network, the wireless client device identified by the association request via a first device address (Fig 10 blocks 1005-1010 pre-association exchange of addresses);	transmitting, to the wireless client device, and based on the rejecting, a security association (SA)-query request message (Fig 10 block 1015 Security Association between STA 115 and AP 105);	receiving, from the wireless client device, a SA-query response message (Fig 10 block 1015 Security Association between STA 115 and AP 105);	decoding the SA-query response message to identify a mapping of the first device address to a stable device address (Fig 10 block 1020 after SA, replace persistent MAC address with OTA MAC address (i.e. identify an association));	storing the mapping (Par 77 discloses a look-up table that contains persistent MAC address - OTA MAC address mappings; see also Fig 6 MAC look-up table component 615);	receiving, from the wireless client device, a second association request, the wireless client device identified by the second association request via the first device address (Fig 10 blocks 1005-1010 pre-association exchange of addresses); 
L1 does not disclose the below limitation:	rejecting, based on the first device address, the association request;	accepting, based on the stored mapping, the second association request.
In the same field of endeavor of managing addresses in a network, C1 does disclose the below limitation:	rejecting, based on the first device address, the association request (C1 Fig 6A block 605 receive association request with a password (interpreted as first device address) and block 620 reject the association request; Par 101 password may be a password used to form an association between the relay and the access point (i.e. an OTA address mapped to a static address));	receiving, from the wireless client device, a second association request, the wireless client device identified by the second association request via the first device address (Fig 6A block 605 receive association request with a password (interpreted as first device address)); and	accepting, based on the stored mapping, the second association request (Fig 6A block 615 accept the association request from the wireless node).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the teaching of L1 to include rejecting requests not stored in the mapping table and accepting request that can be found in the mapping table as taught by C1.  Examiner notes that while C1 uses a password to determine whether to accept or reject an association request, it would be obvious to one of ordinary skill in the art to substitute the password in C1 with an address, for example an OTA MAC address as taught by L1. The suggestion/motivation to do so would have been to only approve an association request when there is an existing mapping in order to improve security and/or efficiency by associating with known devices only. Therefore, it would have been obvious to combine L1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 16, L1 and C1 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	decoding an information element included in the SA-query response message, wherein the mapping is identified based on the decoding (L1 Par 76 MAC mapping component 510 may receive the indication of an OTA MAC address and a persistent MAC address from STA over a secure channel).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include communicate mapping during a security association setup as taught by L1.  The suggestion/motivation to do so would have been to inform the network that a mapping exists. This is necessary comply with network requirements that association requests will only be approved when there is a known mapping, per Claim 15. Therefore, it would have been obvious to combine L1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 17, L1 and C1 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	searching, in response to the association request, a data store for a mapping identifying the first device address (L1 Par 77 discloses a look-up table that contains persistent MAC address - OTA MAC address mappings; see also Fig 6 MAC look-up table component 615),
L1 does not disclose the below limitation:	wherein the rejecting is based on a failure of the searching to identify a mapping.
In the same field of endeavor of managing addresses in a network, C1 does disclose the below limitation:	wherein the rejecting is based on a failure of the searching to identify a mapping (C1 Fig 6A block 610 password (i.e. address) in association request is compared to an access point password, and rejected if they don't match).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include comparing a received address to a table to determine if a mapping exists as taught by L1 and further by C1.  The suggestion/motivation to do so would have been to use a lookup table to more efficiently determine if a mapping already exists, as opposed to manually determining a mapping. Therefore, it would have been obvious to combine L1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 18, L1 and C1 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	the operations further comprising exchanging data with the wireless client device based on the stored mapping (L1 Fig 10 block 1025 exchanging data frames after determining the persistent MAC - OTA MAC mapping).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include communicating with a device according to an address mapping as taught by L1.  The suggestion/motivation to do so would have been to use an OTA address for routing communication and a persistent address for the purpose of long-term identification. Therefore, it would have been obvious to combine L1 and C1 to obtain the invention, as specified in the instant claim.
Regarding Claim 19, L1 and C1 disclose the limitations of Claim 15.
L1 further discloses the below limitation:	receiving a first frame identifying the wireless client device via the stable device address (L1 Par 62 data frames may include a MAC frame having the persistent MAC address as the source address of the apparatus);	encapsulating the first frame inside a second frame that identifies the wireless client device via the first device address (Par 62 persistent MAC address may be encapsulated with a MAC frame header having the OTA MAC address as a source address); and	transmitting the second frame over a wireless network to the wireless client device (Par 62 data frames may be transmitted to the access point including the encapsulated MAC frame).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include encapsulating a persistent address with an OTA address and then transmitting the encapsulated addresses as taught by L1.  Examiner notes that while L1 doesn’t explicitly disclose a third and fourth frame, it talks about a plurality of frames and a person of ordinary skill in the art would understand that the disclosure could apply to a third and fourth frame. The treatment of the third and fourth frame is functionally identical to the treatment of the first and second frame, and as such L1 could perform the steps with the disclosed information. The suggestion/motivation to do so would have been to communicate the persistent address for the sake of identification while also including the OTA address to aid in routing. Therefore, it would have been obvious to combine L1 and C1 to obtain the invention, as specified in the instant claim.


Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over L1 in view of C1 and further in view of G1.
Regarding Claim 20, L1 and C1 disclose the limitations of Claim 19.
L1 further discloses the below limitation:	wherein the encapsulating comprises generating the second frame in accordance with an IEEE 802.11 packet format (L1 Par 48 STA may communicate according to IEEE 802.11 standard).
L1 and C1 do not disclose the below limitation:	further comprising decoding the first frame in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.3 packet format,
In the same field of endeavor of managing connections in a network, G1 does disclose the below limitation:	further comprising decoding the first frame in accordance with an Institute of Electrical and Electronics Engineers (IEEE) 802.3 packet format (G1 Par 34 disclose receiving frames using an IEEE 802.3 format, and converting them into frames of an 802.11 format),
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the aforementioned instructions stored in memory to include using IEEE 802.3 and 802.11 standards to facilitate communication in the network as taught by G1. The suggestion/motivation to do so would have been to use standard forms of communication so that the instant invention is able to work in common networks. Therefore, it would have been obvious to combine L1, C1 and G1 to obtain the invention, as specified in the instant claim.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                    

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412